[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                   INTERIM ORDERS AND REFERRAL TO FRD
The plaintiff filed a motion on June 18, 2002 to modify current orders concerning visitation between the minor child, Ariel Noria, born July 28, 1999, by eliminating overnight visitation between the child and the mother. CT Page 9740
The matter was previously referred to Family Relations for an evaluation, and that process shall continue.
The defendant admits to past marijuana use and is involved in a relationship with another man by whom she is pregnant. She asserts that she does not reside with this gentleman or any other person.
These orders are interim orders and without prejudice to either party. Decision on the motion to modify is deferred until further hearing after the completion of the family relations study, but the court will entertain an ex parte motion or application for earlier hearing there is a good faith allegation of a violation by the defendant of these orders.
The orders are:
1. The defendant will not have any overnight guests or co-tenants at her residence at any time the child is there overnight. Such guests will be required to be out of the premises at the child's bedtime.
2. The defendant will undergo random screens to test for the presence of illegal substances, and the results will be reported to family relations, who will report them to the plaintiffs attorney.
3. The defendant will not consume illegal substances nor excessive amounts of alcohol at any time the child is in her care, nor for twelve hours prior to such time.
4. A copy of this order will be sent to family relations.
So ordered.
BY THE COURT,
GRUENDEL, J.